DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 33 of U.S. Patent No. 10,860,202. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant seeks broader scope of previously patented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 33 and 34 are rejected under 35 U.S.C. 102(a)() as being anticipated by Simmons et al. (hereinafter “Simmons”), US Pub. No. 2013/0141382.
Regarding claim 1, Simmons teaches a forcing sensing system for determining if a user input has occurred (fig. 2), the system comprising: an input channel, to receive an input from at least one force sensor (fig. 2, sense electrodes 23, drive electrodes 21, substrate 22, panel 24); an activity detection stage, to monitor an activity level of the input from the at least one force sensor (fig. 7, block 710), responsive to an activity level which may be indicative of a user input being reached, to generate an indication that an activity has occurred at the force sensor (fig. 7, block 720); and an event detection stage to receive the indication, and to determine if a user input has occurred based on the received input from the at least one force sensor (fig. 7, block 730).
Regarding claim 33, Simmons teaches wherein the device comprises a mobile phone or tablet device (fig. 5).
Regarding claim 34, it is method of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (see above), in view of Bitan et al. (hereinafter “Bitan”), US Pub. No. 2014/0222377.
Regarding claim 36, Simmons fails to explicitly teach transitioning from a deep standby mode, to a standby mode and then to an active mode with an increasing activity level of the input from the at least one force sensor, and to enable at least one module of the force sensing system from a disabled or a low-power state with each transition.
However, in the same field of endeavor, Bitan teaches a device including various power modes that include a deep sleep mode, sleep mode, standby mode, and normal mode wherein the different modes de-activate and activate different elements (see [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Simmons to include the power features of Bitan. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with low power consumption.
Regarding claim 37, examiner takes official notice that it would have been obvious (and inherent) that a sample rate or scan rate would be dependent upon the specific power mode of the apparatus.
Regarding claim 38, it has similar limitations to those of claims 36 and 37 and are rejected on the same grounds presented above.
Regarding claim 48, Simmons teaches a force sensing system (fig. 2) comprising: an input channel, to receive an input form at least one force sensor (fig. 2, sense electrodes 23, drive electrodes 21, substrate 22, panel 24).
Simmons fails to explicitly teach wherein the system is configured to transition between at least three modes of operation based on the input from the at least one force sensor, with different stages or modules of the force sensing system being disabled or place in a low-power sleep state in different modes of operation.
However, in the same field of endeavor, Bitan teaches a device including various power modes that include a deep sleep mode, sleep mode, standby mode, and normal mode wherein the different modes de-activate and activate different elements (see [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Simmons to include the power features of Bitan. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with low power consumption.
Regarding claim 49, Bitan teaches wherein the at least three modes of operation comprises a deep standby mode, a standby mode, and an active mode ([0057]); and the system is configured to transition from the deep standby mode to the standby mode if the input from the at least one force sensor exceeds a threshold value indicative of a base level of activity ([0041-0042]), and to transition from the standby mode to the active mode if the input from the at least one force sensor exceeds a noise threshold value and/or an adaptive threshold value ([0041-0042]).
Regarding claim 50, it has similar limitations to those of claim 37 and is rejected based on the same grounds presented above.
Regarding claim 51, Simmons teaches a force sensing system (fig. 2) comprising: an input channel, to receive an input at least one force sensor (fig. 2, sense electrodes 23, drive electrodes 21, substrate 22, panel 24).
Simmons fails to explicitly teach wherein the system is configured to transition between at least three modes of operation based on the input from the at least one force sensor, and configured such that a sample frequency, data acquisition rate, scan rate or sample rate at which the at least one force sensor is sampled is dependent on the mode of operation.
However, in the same field of endeavor, Bitan teaches wherein the at least three modes of operation comprises a deep standby mode, a standby mode, and an active mode ([0057]); and the system is configured to transition from the deep standby mode to the standby mode if the input from the at least one force sensor exceeds a threshold value indicative of a base level of activity ([0041-0042]), and to transition from the standby mode to the active mode if the input from the at least one force sensor exceeds a noise threshold value and/or an adaptive threshold value ([0041-0042]). In particular, it would be obvious that a scan rate or sample rate would be different according to the power mode of Bitan.
Allowable Subject Matter
Claims 39-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein “the activity detection stage comprises a first threshold module, a second threshold module, and a feature extraction module; the first threshold module is configured to determine if the activity level of the input from the at least one force sensor exceeds a first threshold value indicative of a base level of activity, and the second threshold module is configured to determine if the activity level of the input from the at least one force sensor exceeds a second threshold value; the feature extraction module is configured to extract features from a monitored signal, the monitored signal comprising the input from the at least one force sensor; the first threshold module is configured to operate in a deep standby mode; the second threshold module is power gated by the first threshold module, such that the deep standby mode transitions to a standby mode and the second threshold module is enabled if the activity level of the input from the at least one force sensor exceeds the first threshold value; and the feature extraction module is power gated by the second threshold module, such that the standby mode transitions to an active mode and the feature extraction module is enabled if the activity level of the input from the at least one force sensor exceeds the second threshold value.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622